Citation Nr: 1428014	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-41 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right foot disorder. 

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Navy from October 1979 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been incorporated into the record. 

The issues of entitlement to service connection for right and left foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's spina bifida noted at service separation is a congenital defect and the evidence does not show additional disability from a superimposed disease or injury in service.

2.  The Veteran does not have a current low back disorder, other than the congenital spina bifida occulta, if present.  


CONCLUSION OF LAW

A lumbar spine disorder, to include spina bifida occulta, was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

A VA examination was not provided to the Veteran with regard to the issue of entitlement to service connection for a back disorder, but one was not required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, there is no evidence establishing that the Veteran currently has a low back disorder, to include the spina bifida occulta diagnosed at service discharge in 1988.  Furthermore, there is no indication of any superimposed disease or injury to the Veteran's spina bifida occulta diagnosed at service discharge or an association between any claimed low back disorder and the Veteran's active service.  In making this determination, the Board has considered the Veteran's statements that he believes that he currently has a low back disorder as a result of several in-service falls.  Those statements, however, do not meet the low threshold of the third factor. This is because the statements are no more than theories put forth by the Veteran, which are unsupported by the medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  The lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Additionally, some discussion of the Veteran's August 2012 hearing before the undersigned is necessary.  In August 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2012) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the August 2012 hearing, the undersigned Acting Veterans Law Judge identified the issues on appeal.  Information was solicited regarding the onset, and post-service history and treatment for his low back disorder.  It was also discussed whether there were any outstanding medical records available demonstrating an earlier diagnosis of a low back disorder.  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim for service connection for a low back disorder based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim for service connection for a low back disorder.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection- Back Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, are not disabilities for VA compensation purposes and may not be service connected.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. VA's General Counsel indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

According to the VA General Counsel's opinion, while service connection cannot be granted for a congenital or developmental "defect," such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran seeks service connection for a low back disorder.  He contends that he entered military service without any back problems or disability.  He maintains that he currently has a low back disorder that is the result of a fall while playing basketball and 24-foot fall from the ship's mast to the deck in 1977-1978.  (See VA Form 9, received by the RO in September 2010; Transcript (T.) at pg. 5.  The Veteran contends that immediately after the fall he saw a medic, who prescribed him pain medication.  The Veteran states that throughout the remainder of his military service, he would occasionally receive muscle relaxants from the medics for his low back. (T. at pgs. 5-8).  

The Board finds that the preponderance of the evidence of record is against the claim for service connection for a low back disorder because there is no evidence that the Veteran currently has a low back disorder, to include the spina bifida occulta diagnosed at service discharge in October 1988, or that there was any superimposed disease or injury that resulted in an additional disability to the Veteran's congenital spina bifida occulta.  

The Veteran's spine was evaluated as "normal" at service entrance in October 1979.  
On an accompanying Report of Medical History, the Veteran denied having had recurrent back pain, or any bone, joint, or other deformity.  The examining physician noted that the Veteran's joints/spine were negative.  These records do not contain any subjective complaints or clinical findings of any low back pathology and/or injury, to include as a result of a basketball accident or fall from the ship's mast.  An October 1988 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  The examining physician reported that chest x-ray interpretations showed spina bifida occulta.

Although the Veteran's October 1979 enlistment report of medical examination shows that his spine was clinically evaluated as normal and that there was no diagnosis of spina bifida occulta prior to entry into active service, the presumption of soundness does not apply when a condition is a congenital or developmental defect.  See Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).  

As noted in the laws and regulations section above, service connection can be warranted when a congenital defect is subject to a superimposed disease or injury which results in additional disability.  There is no evidence of any superimposed disease or injury to the Veteran's congenital spina bifida occulta diagnosed at service discharge.  The Veteran's service treatment records disclose that he sustained lip trauma and a superficial laceration to the forehead as a result of basketball games in June 1985 and December 1986, respectively.  These same reports, however, do not contain any clinical notations or findings of any injury to the lumbar spine coincident to these incidents.  The Veteran's service treatment records are wholly devoid of any clinical findings of any injury to the lumbar spine during active military service, to include from a basketball injury or 34-foot fall from the ship's mast.  

Thus, it cannot be said that the there was any superimposed disease or injury superimposed on the Veteran's congenital spina bifida occulta.  Most importantly, the post-service treatment records, which reflect that the Veteran complained of low back pain (October 2011 and May and October 2012 VA treatment reports uploaded to the Veteran's Virtual VA electronic claims file), do not include any treatment for spina bifida occulta or any other diagnosed low back disorder.  Pain alone (in this case low back pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability).  In fact, no treating physician after service has attributed the Veteran's complaints of back pain to spina bifida occulta or to any other diagnosed low back disability.  The evidence of record does not reveal a lumbar spine disorder other than the spina bifida occulta diagnosed at service discharge decades earlier.  In view of the foregoing, service connection is not warranted for congenital spina bifida occulta. 

The Veteran did not have any low back symptoms during service or until many years following discharge in 1988. The Veteran's statements are competent evidence as to what he observes.  However, to the extent that his statements are provided to establish that he currently has a low back disorder that is in part due to active military service, the Board finds these statements not to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Whether post service back pain was in whole or in part due to active military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of medicine, specifically spinal disorder. It is not a simple matter that can be competently established by non-expert evidence. Id.   

Other than the Veteran's statements, there is no evidence of record that a back disorder exists or is related to his military service.  Accordingly, for the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disorder is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for right and left foot disorders so that he is afforded every possible consideration.  As noted above, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The Veteran seeks service connection for right and left foot disorders.  The Veteran contends that he currently has right and left foot disorders as a result of the stress of having to repeatedly climb eight story-high masts during military service.  (T. at pgs.  18-20)).  

The Veteran's DD 214s reflects that his military occupational specialty was a radioman in the United States Navy.  His service personnel records show that he served aboard the USS ORION and USS KITTIWAKE.  Thus, the Board finds the Veteran's testimony that he had to climb masts during military service consistent with the circumstances with his period of active duty as a radioman in the United States Navy.  38 U.S.C.A. § 1154(a) (West 2002). 

The Board notes that there is a VA fee basis opinion of record.  (See April 2012 VA Fee Basis examination report).  The Board finds this opinion to be incomplete for purposes of rendering a decision on the claims for service connection for right and left foot disorders.  While a VA fee basis examiner provided an opinion addressing whether the in-service clinical findings of right foot sprain and callus of the left foot in April 1980 and May 1985, respectively, were causative factors in producing the Veteran's diagnosed hallux valgus and pes planus, the examiner did not discuss whether the Veteran's reports of having experienced foot stress caused by repetitive climbing of eight story-high masks during military service was a causative factor in producing the above-cited podiatric disabilities.  It is therefore necessary to remand this claim for the purpose of obtaining a supplemental opinion from a podiatrist who must address the Veteran's contentions, noted above, in providing an opinion as to the etiology of his currently diagnosed bilateral hallux valgus and pes planus.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claims file to a VA podiatrist (or if unavailable, to an appropriately qualified medical professional) to obtain a supplemental opinion to the April 2012 VA Fee Basis examiner's opinion.  The claims file must be provided to and be reviewed by the examiner in conjunction with the study in this case.

Specifically, the examiner is asked to provide an opinion, as it pertains to each diagnosed foot disorder (i.e., bilateral hallux valgus and bilateral pes planus) addressing the following:  (1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral hallux valgus and bilateral pes planus are the result of, or had their onset during the Veteran's period of military service?  The VA examiner must take into consideration:  (i) The Veteran's complaints of having put excess stress on his feet from having to repeatedly climb eight-foot story high masts on the ship.  The examiner is hereby advised that the Veteran's reports of having to repeatedly climb masts aboard ship have been found to have been consistent with his period of military service.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claims for service connection for right and left foot disorders adjudicated.  If any benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________

A. M. Clark
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


